RULE 44, ALABAMA RULES OF JUDICIAL ADMINISTRATION EFFECTIVE DATE OF REVOCATION
Mr. Charles Y. Cameron, Administrative Director of Courts, has requested my opin*386ion on the question of whether or not the revocation of Rule 44, Alabama Rules of Judicial Administration, is retroactive to January 16, 1977, or prospective from April 8, 1977.
My answer to this question is given pursuant to the authority conferred on the Clerk of the Supreme Court by Section 6-105, Act No. 1205, Acts of Alabama, 1975 Regular Session, to give his opinion in writing on any question of the interpretation of any rule of administration promulgated by the Supreme Court.
It is my opinion that the revocation of Rule 44, Alabama Rules of Judicial Administration, acts prospectively from April 8, 1977.
Rule 44, Alabama Rules of Judicial Administration, effective January 16, 1977, was adopted by the Supreme Court of Alabama on January 16, 1977, pursuant to the authority granted by Section 6.11 of the Judicial Article (Amendment 328 to the Constitution of Alabama).
The Supreme Court of Alabama, on April 8, 1977, ordered that:
The order adopted and incorporated in the Alabama Rules of Judicial Administration as Rule 44, on January 11, 1977, be, and the same is hereby, revoked, the revocation being effective on this the 8th day of April, 1977.
In my opinion, it was the intention of the Supreme Court that Rule 44 should remain in full force and effect until the date of its revocation, April 8, 1977; and that this Court, by its order of April 8, 1977, rendered Rule 44 inoperative and ineffective only as to the future.
(s) J. 0. Sentell J. 0. Sentell Clerk of Supreme Court